DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment dated 7/14/2022 is acknowledged.
Claims 1, 3, and 7 have been amended.  The previous objection is withdrawn.
Claims 4-6 have been cancelled.
Claims 1-3 and 7 remain pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US20200267617A1, supported by Provisional Application 62/455696), hereafter Larsen, in view of Shen et al. (USP 11032432B2), hereafter Shen.

Regarding claim 1,
Larsen discloses a user device (Fig. 1-4, UE 101) that performs handover between a first radio communication system (Fig. 1, 102, 104) and a second radio communication system (Fig. 1, 103, 105).  
Larsen shows an association information holding unit (Fig. 11, 1108) that holds, before the handover is performed, association information indicative of an association (i.e. translation; paragraph 11) between a type of a bearer set (i.e. default, GBR) in the first radio communication system and a type of a flow that is set in the second radio communication system and that depends on a quality of service (i.e. Abstract; paragraphs 6-8, 12, 22; bearer ID and QoS flow IDs considered in translating between 4G and 5G during handover);
Larsen further discloses a filter holding unit (i.e. Fig. 11, 1102/1108; Fig. 13A-B) that holds a filter (i.e. marking) of a traffic flow associated with the bearer set for the user device in the first radio communication system identified by a Session Management Function signaling (i.e. SMF/session mgmt function/PDN GW control plane signaling; paragraphs 4, 13-16, 95, 108-120; marking QoS flows for handover) and a rule deriving unit (i.e. Fig. 11, 1155) that derives, based on the association information, the type of the bearer, and the filter held by the filter holding unit, a quality-of-service rule associated with the flow (Fig. 5B, step 22; paragraphs 79-88, 117; UE derives 4G representation of 5G representation including QoS treatment/marking).
Though Larsen does discuss PDN GW translation between 4G and 5G CN nodes (paragraph 4; Fig. 3, 104-105), Larsen does not expressly show the SMF combined with PDN Gateway-C plane.
Shen discloses analogous core network controlled traffic transmission in dual/multiple connectivity system (Title) including usage of PDN GW/SMF for forwarding UE attach requests to a Policy and Charging Rules Function (PCRF)(Col. 4, lines 10-26).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Larsen by using an SMF/PGW-C in translating between 4G and 5G networks, as shown by Shen, in order to determine dynamic policy on the preferred bearer split ration for dual/multi-connectivity.

Regarding claim 2,
Larsen discloses handover executing unit (i.e. DPS 1102/1155) that performs the handover from the first radio communication system to the second radio communication system, wherein the rule deriving unit derives the quality-of-service rule when the handover is performed by the handover executing unit (Fig. 5B, step 22; Abstract; paragraphs 12, 13, 69, 112, 120; UE derives 4G representation of 5G representation based on QCI).

Regarding claim 3,
Larsen discloses the rule deriving unit further derives, based on the association information, a bearer identifier for recognizing the type of the bearer (i.e. 4G/5G) and a filter identifier (i.e. QoS/marking) for recognizing the filter, a rule identifier for recognizing the quality-of-service rule (Fig. 5B, step 22; Abstract; paragraphs 12, 13, 69, 112, 120; UE derives 4G representation of 5G representation based on QCI and bearer ID and flows marked/filtered for handover).

Regarding claim 7,
Larsen discloses a radio communication method (i.e. Fig. 6-9) implemented in a user device that performs handover between a first radio communication system and a second radio communication system (i.e. Fig. 1-4).
Larsen shows holding in which a user device holds, before the handover is performed, association information indicative of an association between a type of a bearer set in the first radio communication system and a type of a flow that is set in the second radio communication system and that depends on a quality of service (i.e. Abstract; paragraphs 6-8, 12, 22; bearer ID and QoS flow IDs considered in translating between 4G and 5G during handover), a filter of a traffic flow associated with the bearer set for the user device in the first radio communication system identified by a Session Management Function signaling (i.e. SMF/session mgmt function/PDN GW control plane signaling; paragraphs 4, 13-16, 95, 108-120; marking QoS flows for handover), and deriving in which the user device derives, based on the association information, the type of the bearer, and the held filter, a quality-of-service rule associated with the flow (Fig. 5B, step 22; paragraphs 79-88, 117; UE derives 4G representation of 5G representation including QoS treatment/marking).
Though Larsen does discuss PDN GW translation between 4G and 5G CN nodes (paragraph 4; Fig. 3, 104-105), Larsen does not expressly show the SMF combined with PDN Gateway-C plane.
Shen discloses analogous core network controlled traffic transmission in dual/multiple connectivity system (Title) including usage of PDN GW/SMF for forwarding UE attach requests to a Policy and Charging Rules Function (PCRF)(Col. 4, lines 10-26).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Larsen by using an SMF/PGW-C in translating between 4G and 5G networks, as shown by Shen, in order to determine dynamic policy on the preferred bearer split ration for dual/multi-connectivity.

Response to Arguments
3.	Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. 

In the Remarks on pg. 6-8 of the Amendment, Applicant contends the claims require two associations – between bearer set and a flow, and also between the bearer set and a filter – and then a further limitation of deriving a quality-of-service rule based on these assocations.  Applicant alleges the cited disclosure in Larsen is silent regarding the deriving step.
The Examiner respectfully disagrees.  Larsen shows associations among bearer set and flows as well as those flows and their respective QoS treatment.  Larsen further shows that these associations are used for marking (i.e. filtering) of those flows for handover and translating by “deriving” (Fig. 5, step 22) the bearer set for flows being handed over between 4G and 5G networks.  Further still, Larsen clearly discloses such mapping messages/signaling may be communicated and stored before the handover is performed (i.e. Fig. 5B, deriving prior to handover confirm message; see also Fig. 3 and paragraph 79).  Therefore, the rejections based on the combination of Larsen and Shen are properly maintained.

In the Remarks on pg. 8-9 of the Amendment, Applicant contends Shen fails to remedy the deficiencies in Larsen.  Applicant argues Shen requests policy rules on the usage of dual-access connectivity, whereas the claims as now amended require holding association information “before the handover is performed”, and is further silent regarding a filter of traffic flows or deriving a quality of service rule.  
The Examiner respectfully disagrees.  As shown above, Larsen meets the claimed limitations of deriving a quality of service rule for mapping bearers between 4G and 5G networks based on the associations of the flows with the current bearer set and QoS marking before handover.  Shen is relied upon merely to show session management function (SMF) may be combined with PDN Gateway-C plane within the system of Larsen, thereby enabling dynamic policy on the preferred bearer split ration for dual/multi-connectivity along with the benefits described in Larsen concerning translation between 4G and 5G networks.  Therefore, the rejections based on the combination of Larsen and Shen are properly maintained.



Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477